The following opinion was filed October 13, 1931:
Rosenberry, C. J.
(on motion for rehearing). The principal question considered in this case has been reargued with much vigor. We have again given the matter our very careful consideration and must adhere to the construction of the statute declared in the original opinion.
The statements made in the opinion in regard to the history of ch. 234 of the Laws of 1903, secs. 221.50 and 221.51, Stats. 1903, are erroneous. The writer of the opinion relied upon the history found in the Wisconsin Annotations for 1930. It appears that the law in substantially its present form was first enacted by ch. 223 of the Laws of 1880. It nevertheless remains true that it must have been the intent and purpose of the legislature to provide a method whereby the stockholders could pledge their credit for the benefit of the bank. The error in respect to the history of the statute does not in any respect change the conclusion reached by the court.
By the Court. — Motion denied, with $25 costs.